OPINION OF THE COURT
White, J.
These appeals arise from the commencement of two class actions; in the first, plaintiff and the class of retired City of Schenectady firefighters and, in the second, plaintiff and the class of retired City of Schenectady police officers. In both actions plaintiffs seek a declaration that defendant breached the terms of a collective bargaining agreement by its failure to provide members of the class with health insurance coverage to which they were entitled. This dispute has its origins in 1969 when the Schenectady Patrolmen’s Benevolent Association (hereinafter PBA) and the City Fire Fighters Union (hereinafter CFU) each entered into labor relations contracts with defendant governing the terms and conditions of employment from January 1, 1969 to December 31, 1970. Each contract contained identical clauses which provided, inter alia, as follows: “[Defendant] at its own expense shall provide hospitalization and major medical insurance with coverage equivalent to the plan presently in effect for each member of the Department and his family, and for retired members and their families.” Successive contracts were entered into by these parties from 1969 to 1989 containing similar language regarding health and hospitalization insurance.
In 1990 the coverage was changed to a plan which required increased copayments and it was this change which precipitated the present actions. Plaintiffs contend that defendant breached the collective bargaining agreement by altering the terms of the insurance under which members of the class had been covered, maintaining that when a member of the class retired the coverage to which that individual was entitled remained fixed in time and could not be changed. Plaintiffs moved for summary judgment and defendant opposed said motion and cross-moved for similar relief. Supreme Court dismissed defendant’s affirmative defense, denied defendant’s cross motion and granted plaintiffs’ motion for summary judgment, relying on the plain language of the insurance clause, along with extrinsic evidence in the form of an affidavit by the attorney who represented the PBA and CFU in the original ne*84gotiations, and a 1971 arbitration decision which interpreted the insurance clause. Defendant appeals.
The issue we must resolve is whether, when defendant changed the health insurance coverage provided to current employees, it was contractually permitted to pass on such negotiated change to retirees. The key portion of the contract states that defendant would provide insurance coverage “equivalent to the plan presently in effect for each member of the Department and his family, and for retired members and their families”. It is clear that on a motion for summary judgment involving a written contract, the court must determine the rights of the parties in accordance with the unambiguous provisions of the contract and give the words employed their plain meaning (see, Sanabria v American Home Assur. Co., 68 NY2d 866, 868; Estate of Hatch v NYCO Mins., 245 AD2d 746, 747). We find that the phrase in question means that the retiree is entitled to the same or equivalent coverage during his retirement as the coverage in effect at the time he retired. Further, there is extrinsic evidence to support this conclusion.
We first note that the contracts at issue had a duration of approximately one to two years and it is clear that once employees retire, they are no longer represented by the union and would not possess collective bargaining rights on their own (see, Chemical Workers v Pittsburgh Glass, 404 US 157, 172; Myers v City of Schenectady, 244 AD2d 845, lv denied 91 NY2d 812). Thus, since the retirees are not involved in subsequent negotiations, it is logical to assume that the bargaining unit intended to insulate retirees from losing important insurance rights during subsequent negotiations by using language in each and every contract which fixed their rights to coverage as of the time they retired. In addition, plaintiffs offer the affidavit of Frank Grasso, the longtime counsel for PBA and CFU, who was involved in negotiating the initial agreement where the language in question was first used. Grasso stated that it was the intent of the parties that the benefit level in effect at the time of the retirement of the members was to remain unchanged for the duration of the retiree’s life after retirement.
In the recent case of Matter of Aeneas McDonald Police Benevolent Assn, v City of Geneva (92 NY2d 326) the Court of Appeals held that the City of Geneva had a right to reduce the level of health insurance benefits it had provided over a number of years to retired members of its police department. However, although the labor relationship between the City and the po*85lice department had been governed by collective bargaining agreements for many years, none of the agreements addressed the issue of health benefits for retirees, since these benefits were provided by a resolution of the City Council and not through the collective bargaining process. The instant case is readily distinguishable since here there is a continuum of collective bargaining contracts between defendant and plaintiffs dating from 1969, each containing identical clauses which provided for hospitalization and major medical coverage for retired members and their families. For these reasons, we affirm Supreme Court’s order and judgment.